ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Fluor Enterprises, Inc.                     )      ASBCA No. 59134
                                            )
Under Contract No. FA8903-06-D-8512         )

APPEARANCES FOR THE APPELLANT:                     Donald M. Yenovkian II, Esq.
                                                    Senior Counsel

                                                   John S. Pachter, Esq.
                                                   Kathryn T. Muldoon, Esq.
                                                   Daniel Q. Homer, Esq.
                                                    Smith Pachter Mc Whorter PLC
                                                    Vienna, VA

                                                   John L. Cammack, Esq.
                                                    Michael & Cammack
                                                    Stockton, CA

APPEARANCES FOR THE GOVERNMENT:                    Col Matthew J. Mulbarger, USAF
                                                    Air Force Chief Trial Attorney
                                                   Sarah L. Stanton, Esq.
                                                    Senior Trial Attorney

                               ORDER OF DISMISSAL

       Following a successful mediation at the Board, the parties have settled their
dispute. The Board grants the parties' joint request dated 29 January 2016, and dismisses
this appeal with prejudice.

      Dated: 2 February 2016



                                                cA~
                                                  ~
                                                REBAPAGE
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals